DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-4 are pending.


Allowable Subject Matter
Claims 1-4 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Lankalapalli et al., US Patent Pub. US 20080033591 A1 discloses a machine tool system with a computer readable medium that displays a plurality of consecutive blocks in a machining program. Childs et al., US Patent Pub. US 20170123766 A1 discloses a computer that groups multiple commands in a program and simplifies the display by folding code blocks out of view, storing conditions determined in advance based on user specified groupings for simplifying the display by folding code blocks out of view, and a screen that displays either the unfolded list of consecutive commands or a simplified display of consecutive commands that have been grouped and folded. Blas et al., US Patent Pub. US 20140250362 A1 discloses a method of indicating a portion of code to be grouped based on a selection of start and end points, and displaying code where a portion of code grouped based on a selection of 
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
An information processing apparatus that performs simplified screen display by grouping a plurality of consecutive blocks in a machining program, the apparatus comprising:
a grouping condition registration unit that receives, from a user, and retains conditions including modal information for applying the grouping of the consecutive blocks of the machining program in advance;
a grouping determination unit that analyzes the machining program to determine whether the machining program contains the plurality of consecutive blocks and specifies a range of blocks to be grouped based on the conditions registered in advance in the group condition registration unit; and
a group display operation unit that performs switching between a display mode and a non-display mode within a same area of a display screen for the simplified display of the machining program for the plurality of consecutive blocks in the specified range that have been grouped in accordance with the registered conditions,
wherein in the non-display mode the grouped plurality of consecutive blocks are combined into a reduced number of lines,
to provide the simplified screen display such that a display of blocks between a start block and an end block of the grouped plurality of consecutive blocks of the machining program is not visible to the user on the simplified screen display.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119